Citation Nr: 1624786	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  12-05 001A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a heart condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bruce, Counsel







INTRODUCTION

The Veteran had active military service from April 1968 to January 1970.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his heart condition is secondarily related to his active duty service.  Specifically, the Veteran contends that his currently diagnosed congestive heart failure and mitral valve regurgitation should be service connected either as presumptively due to Agent Orange exposure, secondary to his service-connected diabetes mellitus, type II, or secondary to medications taken for treatment of service-connected diabetes mellitus, type II.  A January 2013 letter noted that the Veteran had been included in a lawsuit regarding the drug Avandia.  The Veteran contends that the drug Avandia which he took to treat his service-connected diabetes mellitus, type II, has been known to cause heart problems.

The record indicates that the Veteran is currently diagnosed with congestive heart failure and mitral valve regurgitation as noted in the January 2013 VA examination.  The January 2013 VA examiner stated that the Veteran had mitral regurgitation possibly from viral infection and nonischemic cardiomyopathy and congestive heart failure secondary to mitral regurgitation.  The examiner determined that there was a "high possibility" that the Veteran had a viral infection which affected his heart valve and that this was the cause of the Veteran's heart condition.  The examiner noted the Veteran was taking Avandia from July 2002 to May 2007.  The examiner did not address whether the Veteran's heart problems are secondary to his service-connected diabetes mellitus, type II, or to medications the Veteran was taking to treat his service-connected diabetes mellitus, type II.

The Board finds that addendum opinions need to be provided to address whether the Veteran's service-connected diabetes mellitus, type II, and/or and medications taken to treat diabetes mellitus, type II, caused or aggravated any diagnosed heart condition.  Once VA provides a Veteran with a medical examination, due process requires that the examination provided be an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion with regard to the Veteran's claim for service connection for a heart condition to include as secondary to service-connected disabilities.  The claims file, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.

The examiner should address whether any diagnosed heart condition is proximately due to, or alternatively, aggravated by the Veteran's service-connected diabetes mellitus, type II, and/or any medications, such as Avandia, taken to treat his service-connected diabetes mellitus, type II.  The term "aggravated" in the above context refers to a chronic worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

The examiner should provide a thorough rationale for his or her conclusion and confirm that the claims file was available for review.  Please send the claims folder to the examiner for review in conjunction with the examination.

2.  Review the examination reports to ensure that it complies with this remand.  If deficient in any manner, corrective procedures should be implemented at once.

3.  After any additional notification and/or development that the RO deems necessary is undertaken, the Veteran's claims should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

